PER CURIAM.
We affirm the final judgment for the landlord in this landlord tenant case.
The evidence of the tenant’s breach was sufficient to support the forfeiture of the lease. We may not reweigh sufficient evidence. See Tsavaris v. NCNB National Bank, 497 So.2d 1338 (Fla. 2d DCA 1986).
Also, the evidence from the terms of the lease and from the actions of the parties was sufficient to show their agreement and understanding that the tenant was to continue to operate a restaurant on the leased premises. Accordingly, the evidence supported the trial court’s award of damages for breach of the lease based upon (a) the percentage of gross receipts which the lease provided for as rent, notwithstanding that the lease provided for such percentage against a minimum dollar amount, and (b) the amount of gross receipts which other evidence showed should have been generated from the operation of the restaurant during the period of the tenant’s breach. See Jerrico, Inc. v. Washington National Insurance Co., 400 So.2d 1316 (Fla. 5th DCA 1981).
Affirmed.
LEHAN, A.C.J., HALL, J., and SEALS, JAMES H., Associate Judge, concur.